ATTORNEY GRIEVANCE COMMISSION                                                                   *     IN THE
OF MARYLAND
                                                                                                *     COURT OF APPEALS

                                                                                                *     OF MARYLAND
v.
                                                                                                *     Misc. Docket AG No. 97

CHRISTIAN L. SIMPSON                                                                            *     September Term, 2020

                                                                                   ORDER

                       Upon consideration of the Joint Petition for 45-Day Suspension by Consent, filed by

the Attorney Grievance Commission of Maryland and the Respondent, Christian L. Simpson,

pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules

1.1, 1.3, 1.4, 1.16, 8.1(a) and (b), and 8.4(c) of the Maryland Attorneys’ Rules of Professional

Conduct, it is this 4th day of June, 2021


                       ORDERED, by the Court of Appeals of Maryland, four members of the Court

concurring, that the Respondent, Christian L. Simpson, be, and he hereby is, suspended from

the practice of law for a period of 45 days, effective thirty (30) days from the date of the entry

of this Order; and it is further


                       ORDERED, that on July 6, 2021, the Clerk of this Court shall remove the name

Christian L. Simpson from the registry of attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in the State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   /s/ Mary Ellen Barbera
                        2021-06-04 14:26-04:00                                          Chief Judge


Suzanne C. Johnson, Clerk